CONCURRING OPINION
Oliver, Chief Judge:
While I concur with the' majority in their conclusion, I feel that the classification of this merchandise is controlled by the rule of statutory construction that an eo nomine designation, without words of limitation or qualification, includes all forms of the article, and that, consistent with that principle, the substance in question, being concededly a vegetable tallow, is entitled to free entry under the eo nomine provision therefor in paragraph 1794, as claimed by plaintiff.
Support therefor is found in the following- review of the tariff provisions, as enacted in four different tariff acts, granting free entry to vegetable tallow.
In the Tariff Act of 1909 (paragraph 580), the provision for vegetable tallow was limited to such as is “commonly used in soap mating or in wire drawing, or for stuffing or dressing leather,” and “fit only for such uses.”
In the Tariff Act of 1913 (paragraph 498), the phrase, “fit only for such uses” was eliminated. Omission of those words of limitation showed unmistakable congressional intent to grant free entry to vegetable tallow, commercially and practically for purposes other than those theretofore named. Such a statutory construction was applied in Perry, Ryer & Co. v. United States, 28 Treas. Dec. 385, T.D. 35221. There, the merchandise was identified as mafura tallow, a substance derived from the seeds of a tree grown in Portuguese East Africa and adaptable for use in soap making. Giving to the statute (paragraph 498 of the Tariff Act of 1913) a liberal construction not invoked over its predecessor (paragraph 580 of the Tariff Act of 1909), it was held that even though mafura tallow had not been actually used in this country, it was sufficient, upon a showing that the substance was comparable to a long list of vegetable tallows used in soap making and that it had been so used in a foreign country, to grant free entry to the merchandise under paragraph 498, supra.
In subsequent tariff legislation—first, the Tariff Act of 1922 (paragraph 1691) and, later, the Tariff Act of 1930 (paragraph 1794), the provision for “vegetable tallow” was enacted without any words of limitation or qualification.
The consistency with which Congress has continued to broaden or enlarge the scope of the provision for vegetable tallow must be accepted as reflecting a congressional intent to include within paragraph 1794, supra, all kinds of vegetable tallow, without regard to quality, grade, or use.
*64Defendant’s reference to tlie “Summary of Tariff Information, 1929, on Tariff Act of 1922” seeks to create ambiguity in statutory language that needs no construction. The document has no place for discussion herein. Our appellate court, in United States v. Kung Chen Fur Corporation, 38 C.C.P.A. (Customs) 107, C.A.D. 447, stated the principle as follows:
It is equally as well settled that extrinsic aid properly may be invoked only after ambiguity has been found to exist; or, to state it differently, it is not proper to invoke extrinsic aid and thereby create ambiguity. In the case of Railroad Commission of Wisconsin, et al. v. Chicago, Burlington & Quincy Railroad Co., 257 U.S. 563, 588-9, the Supreme Court of the United States declared that extraneous aids “are only admissible to solve doubt and not to create it.” * * *
Since it is conceded that the merchandise in question is a vegetable tallow, it follows, in the light of the reasoning hereinabove set forth, that the substance is entitled to free entry under paragraph 1794, supra, as held by the majority.